Citation Nr: 0113007	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left leg.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:  Texas Veterans Commission 


INTRODUCTION

The veteran served on active duty from February 1949 to 
September 1952. This matter comes on appeal from a September 
1999 decision by the Waco VA Regional Office. 


FINDINGS OF FACT

1.  Service connected residuals of a fracture of the left 
femur contributed to the development of arthritis of the left 
knee.

2.  The veteran does not have arthritis of the left hip.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (2000).

2. Arthritis of the left hip is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfies the requirement at § 5103A of the new 
statute in that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service medical records show that the veteran sustained a 
fracture of the mid-shaft of the left femur playing football 
in November 1950 during service. The residuals of this injury 
have been evaluated as 10 percent disabling since September 
1952.

X-rays taken in conjunction with a VA examination in May 1977 
disclosed minor degenerative changes on the patella and 
tibial spine on the right and slightly more osteoarthritic 
change in the same places on the left, the side of the 
previous injury. Given these findings it is reasonable to 
conclude that residuals of the inservice fracture of the left 
femur contributed to the development of arthritis of the left 
knee. Resolving the benefit of the doubt in the veteran's 
favor, service connection for arthritis of the left knee is 
warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Allen. With 
respect to the left hip, x-rays taken in August 1999 were 
within normal limits. Accordingly, service connection for 
arthritis of the left hip is not in order. 


ORDER

Service connection for arthritis of the left knee is granted.

Service connection for arthritis of the left hip is denied.




REMAND

In view of the above allowance, the issue of an increased 
rating for the residuals of a fracture of the left femur 
should be again addressed by the RO. Accordingly, the case is 
remanded to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

2. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a left femur disability since 
August 1999.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

3.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the service-connected left femur disability, 
to include arthritis of the left knee.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale. 

4.  The issue on appeal again should be 
considered by the RO. If the benefit 
sought remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 



